Title: From George Washington to Clement Biddle, 10 January 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 10th Jan. 1798

By leaving the enclosed letter to Mr Kitt (who was my household Steward in Philadelphia) open for your perusal, it supercedes the necessity of my saying more on the subject than to beg your attention to, and aid in the measure which is requested therein. Mr Kitt lives, I believe, at the United States Bank, and if not, Mr Wolcot, I am persuaded can inform you of the place of his residence.
Pray send a set of strings for Miss Custis’s Harpsichord, agreeably to the enclosed memm, under cover to me by the first Post; and at the sametime inform me at what price good German and other Oznabrigs could be bought by the quantity; and that I may not, at any time over draw, or order goods, please to let me know how my acct stands with you. With great esteem—I am Dear Sir Yr Obedt Servt

Go: Washington

